 



Exhibit 10.4
 
CONFIRMATION OF REFORMATION OF COLLATERAL TRUST AGREEMENT
 
This Confirmation of Reformation of Collateral Trust Agreement (this
“Reformation”) is entered into as of December 14, 2007, effective as of
February 11, 2005, by and among BUILDERS FIRSTSOURCE, INC., a Delaware
corporation (“Borrower”), the other Pledgors listed on the signature pages
hereof (the “Pledgors”), UBS AG, STAMFORD BRANCH, as Administrative Agent under
the Credit Agreement (in such capacity, “Administrative Agent”), WILMINGTON
TRUST COMPANY, as Trustee under the Indenture (in such capacity, the “Trustee”),
UBS AG, STAMFORD BRANCH, as Priority Collateral Trustee (in such capacity, the
“Priority Collateral Trustee”) and UBS AG, STAMFORD BRANCH, as Parity Collateral
Trustee (in such capacity, the “Parity Collateral Trustee”).
 
RECITALS
 
WHEREAS, Borrower, the Pledgors party thereto, the Administrative Agent, the
Trustee, the Priority Collateral Trustee and the Parity Collateral Trustee are
parties to that certain Collateral Trust Agreement dated as of February 11, 2005
(as amended, restated, reformed, supplemented or otherwise modified from time to
time, the “Collateral Trust Agreement”) (capitalized terms used herein without
definition have the meanings ascribed to such terms in the Collateral
Trust Agreement);
 
WHEREAS, Borrower, the Pledogrs, the Administrative Agent, the Trustee, the
Priority Collateral Trustee, and the Parity Collateral Trustee independently
determined that, as a result of the mutual mistake of the parties, the
Collateral Trust Agreement contains a defect in the definition of the term
“Credit Agreement”;
 
WHEREAS, Borrower, the Pledgors, the Administrative Agent, the Trustee, the
Priority Collateral Trustee, and the Parity Collateral Trustee desire to cure
and reform the definition of “Credit Agreement” set forth in the Collateral
Trust Agreement, effective as of February 11, 2005;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
 
Section 1.  Section References.  Unless otherwise expressly stated herein, all
Section references herein shall refer to Sections of the Collateral
Trust Agreement.
 
Section 2.  Reformation of Recitals.  The first recital to the Collateral
Trust Agreement is hereby cured and reformed in its entirety to read as follows:
 
The Borrower intends to enter into a Credit Agreement dated as of the date
hereof (as amended, restated, modified, renewed, refunded, replaced (whether
upon or after termination or otherwise) or refinanced (including by means of
sales of debt securities to institutional investors) in whole or in part from
time to time, whether in one or more agreements, the “Credit Agreement”) among
the Borrower, JLL Building Products, LLC, certain subsidiaries of the Borrower
as guarantors, the Lenders party thereto, UBS Securities LLC and Deutsche Bank
Securities Inc., as joint arrangers and joint book runners, Deutsche Bank
Trust Company Americas, as syndication agent, UBS Loan Finance LLC, as swingline
lender, and UBS AG, Stamford Branch, as issuing bank, as administrative agent
(in such capacity and together with its successors, the “Administrative Agent”),
and as collateral trustee, which will provide for a $350,000,000 credit
facility.
 
Section 3.  Reference to Agreement.  Each of the Loan Documents (as defined in
the Credit Agreement) and each of the Note Documents, including the Collateral
Trust Agreement, and any and all other agreements, documents or instruments now
or hereafter executed and/or delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement or the Indenture, are hereby cured and
reformed so that any reference in such Loan Documents or Note Documents to the
Collateral Trust Agreement, whether direct or indirect, shall mean a reference
to the Collateral Trust Agreement as cured and reformed hereby.
 
Section 4.  Costs and Expenses.  The Borrower shall pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent, the Trustee, the
Priority Collateral Trustee and the Parity Collateral Trustee (including the
reasonable fees, costs and expenses of counsel to the Administrative Agent, the
Trustee, the Priority





--------------------------------------------------------------------------------



 



Collateral Trustee and the Parity Collateral Trustee) incurred in connection
with the preparation, execution and delivery of this Reformation.
 
Section 5.  Governing Law.  THIS REFORMATION SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
Section 6.  Headings.  Section Headings in this Reformation are included herein
for convenience of reference only and shall not constitute a part of this
Reformation for any other purposes.
 
Section 7.  Execution.  This Reformation may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Reformation by telecopier or electronic
transmission (in pdf format) shall be effective as delivery of a manually
executed counterpart of this Reformation.
 
Section 8.  Limited Effect.  This Reformation relates only to the specific
matters covered herein, shall not be considered to be a waiver of any rights any
Secured Party may have under the Credit Agreement or the Indenture (other than
as expressly set forth herein).
 
[signature pages follow]





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Reformation to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
Borrower:
 

  By: 
/s/  Charles L. Horn


Name:     Charles L. Horn

  Title:  Senior Vice President — Finance and

Chief Financial Officer
 
Guarantors:
 
BUILDERS FIRSTSOURCE NORTHEAST GROUP, LLC
 
BUILDERS FIRSTSOURCE — TEXAS GENPAR, LLC
 
BUILDERS FIRSTSOURCE — MBS, LLC BUILDERS FIRSTSOURCE — TEXAS GROUP, L.P.
 

  By:  Builders FirstSource — Texas GenPar,
LLC, its General Partner

 
BFS TEXAS, LLC
 
BUILDERS FIRSTSOURCE — SOUTH TEXAS, L.P.
 

  By:  BFS Texas, LLC

 
BUILDERS FIRSTSOURCE — TEXAS INSTALLED SALES, LP.
 

  By:  BFS Texas, LLC, its General Partner
BFS IP, LLC


 
BUILDERS FIRSTSOURCE — INTELLECTUAL PROPERTY, LP.
 

  By:  BFS IP, LLC, its General Partner

 
BUILDERS FIRSTSOURCE HOLDINGS, INC.
BUILDERS FIRSTSOURCE — DALLAS, LLC
BUILDERS FIRSTSOURCE — FLORIDA, LLC
BUILDERS FIRSTSOURCE — FLORIDA
DESIGN CENTER, LLC
 
BUILDERS FIRSTSOURCE — OHIO VALLEY, LLC
 
BFS, LLC
 
BUILDERS FIRSTSOURCE — ATLANTIC GROUP, LLC
 
BUILDERS FIRSTSOURCE — SOUTHEAST GROUP, LLC
 
CCWP, INC.





--------------------------------------------------------------------------------



 



BUILDERS FIRSTSOURCE — RALEIGH, LLC BUILDERS FIRSTSOURCE — COLORADO
GROUP, LLC
 
BUILDERS FIRSTSOURCE — COLORADO, LLC BUILDERS FIRSTSOURCE FINANCING, INC.
 

  By: 
/s/  Charles L. Horn


Name:     Charles L. Horn

  Title:  Senior Vice President — Finance and

Chief Financial Officer





--------------------------------------------------------------------------------



 



UBS AG, STAMFORD BRANCH,
as Administrative Agent, Priority Collateral Trustee and Parity Collateral
Trustee
 

  By: 
/s/  Richard L. Tavrow


Name:     Richard L. Tavrow

  Title:  Director

 

  By: 
/s/  Mary E. Evans


Name:     Mary E. Evans

  Title:  Associate Director





--------------------------------------------------------------------------------



 



WILMINGTON TRUST COMPANY,
as Trustee under the Indenture
 

  By: 
/s/  Joshua C. Jones


Name:     Joshua C. Jones

  Title:  Authorized Signer

